DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 21-43 are withdrawn in view of the newly discovered reference(s) to Meier (U.S. 2014/0362535).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30, line 1, please, change “the first material” to - - the first material layer - - for proper reading.
Appropriate correction is required.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-28, 30, 32-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier (U.S. 2014/0362535) in view of Terai et al. (U.S. 2015/0076517) hereafter Terai.

Regarding claim 21, Meier discloses a multilayer structure (a control module 1, para-0021) as shown in figures 2-6 comprising:

    PNG
    media_image1.png
    347
    722
    media_image1.png
    Greyscale

at least one electrical node (a package includes a substrate (3) and components 31-33 mounted on, hereafter called PKG) including:

said substrate (3) having a first side (top surface) and an opposite second side (bottom surface),
said substrate (3) further hosting a number of connecting elements (i.e. traces or wiring, not shown for connecting between the chips 31-33 to the wiring (41) formed on the layer 24 OR wire-bond 44) for at least one electrically or electromagnetically connecting the at least one functional element with an external structure (wiring 41a of the layer 24 or a PCB-2);
the at least one functional element (31-33) comprising at least one electronic component (para-0026) and a number of conductive traces (conductor or wirings not label) connecting thereto (see figure 4), provided to the substrate (3) and projecting from the first side of the substrate; and
a first material layer (a molding epoxy resin 6, para 0027) defining a protective covering at least upon said at least one functional element (the molding resin 6 covering chips 31-33), the first side of the substrate (3), and opposing first and second lateral sides of the substrate,
said first material layer (6) defining at least a portion of the exterior surface of the node;
wherein the first material layer (6) is arranged to reduce at least one of thermal expansion (CTE) or mechanical deformation related stresses between one or more elements (the molding resin 6 is protected the external impact from the external occurred) included in the node (PKG), adjacent the node or at least at a proximity 
a host substrate (24) supporting the at least one electrical node (PKG) thereon by abutting the second side (the bottom surface of the substrate 3) of the substrate (3) of the electrical node; and
a plastic material layer (a molding resin 10 made from epoxy resin, adhesive, or thermoset plastic material) molded or casted, from a source material (epoxy resin), directly on the host substrate (24) and the at least one electrical node (PKG), thereby at least partially embedding the at least one electrical node therein (the molding resin 10 is covered at least partial portion of the substrate 24 and substrate 3 at the bottom side).
Meier does not specifically disclose the first material layer having a modulus of elasticity (E) of about 2000 MPA or less.
Terai teaches a semiconductor device as shown in figure 1 comprising a substrate (1, para-0020) having semiconductor elements (5, 6) mounted on a first surface (top surface) of the substrate, and a first sealing resin (120) made from molding epoxy resin covering the elements and the first surface of the substrate, the molding epoxy resin having a modulus of elasticity (E) of about 2000 MPA (2GPa) or less, see para-0022, Terai teaches the epoxy resin having E value in a range of 1GPa (1000MPa)-20GPa, Table 2, examples 2-1 to 2-6.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Terai employed in the structure of Meier in order to provide excellent heat dissipation, mechanical protection, and bonding structure for mounting components or chip mounted on the substrate or circuit board.

As to claim 25, Meier as modified by Terai teaches the first material layer (molding resin or epoxy resin 120) is adherent to a flowing and thereafter solidified plastic material to be provided in contact with the first material layer and includes at least one of: thermoplastic material, polymeric or alike material, lignin or alike material, TPU, polymer, elastomeric material, PC, PMMA, ABS, PET, PA, GPPS, PCPA (pentachlorophenyl acrylate), cellulose based thermoplastic material, or MS resin, Terai, para-0022-0023.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Terai employed in the structure of Meier in order to provide excellent heat dissipation, mechanical protection, and bonding structure for mounting components or chip mounted on the substrate or circuit board.
As to claim 26, Meier as modified by Terai discloses the first material layer (the epoxy resin 6) is adherent to at least one of a material of the substrate or of said at least one functional element (31-33) and comprising at least one material selected one from the group consisting of:
polymer, conductive polymer, thermoplastic material, organic material, elastomeric material, electrically insulating material, PMMA (Polymethyl methacrylate), Poly Carbonate (PC), polyimide, a copolymer of Methyl Methacrylate and Styrene (MS resin), glass, organic material, fibrous material, Polyethylene Terephthalate (PET), metal, wood, solid wood, veneer, plywood, bark, tree bark, birch 
As to claims 27-28, Meier as modified by Terai, Terai teaches the first material layer (epoxy resin 120) comprises material associated with a coefficient of thermal expansion (CTE) falling in a range between about 1 and 300 ppm/K or about 10 and 120 ppm/K (the CTE of epoxy resin (silicon resin, polyimide resin, or polyamide resin) is in a range of 10ppm-30ppm), Terai, para-0022.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Terai employed in the structure of Meier in order to provide excellent heat dissipation, mechanical protection, and bonding structure for mounting components or chip mounted on the substrate or circuit board.
Regarding claim 30, Meier as modified by Terai discloses the first material layer (6) comprises thermally conductive material (the thermoset epoxy resin).
As to claim 32, Meier as modified by Terai discloses the substrate (3) includes at least one of:
planar piece of substrate material, printed circuit board, rigid printed circuit board, flexible printed circuit board. FR4 based circuit board, ceramic electrical substrate, multilayer circuit board. 3D-formed substrate, multilayer substrate, film substrate, flexible film substrate, 3D-formed substrate, additively manufactured single or multilayer circuit board, additively manufactured circuit board comprising both electrically 
Regarding claims 33-34, Meier as modified by Terai further comprising a thermal management element (50 or 51, see figure 5), and the thermal management element comprises at least one of a cooling element or heating element, being at least one of: a heat sink (para-0032), a thermal slug, or a thermal well.
As to claim 35, Meier as modified by Terai discloses the first material layer (6) has a shape selected from the group consisting of:
rectangle, trapezoid, frustum, isosceles trapezoid, isosceles trapezoid with shorter base facing the substrate film, isosceles trapezoid with longer base facing the substrate film, rounded shape, rounded rectangle, rounded isosceles trapezoid, triangle, rounded triangle, semicircle, dome, convex, bell-shape, mushroom-shape, conical, semi-ellipse, and droplet and column shape, see figure 1 and 3.
As to claim 36, Meier as modified by Terai discloses the at least one functional element (31-33) includes at least one of:
electronic component, active component, passive component, integrated circuit, electromechanical component, electrical conductor, printed electrical conductor, printed electronics -produced electrical conductor, electrode, contact pad, conductor trace, electro-optical component, radiation-emitting component, light-emitting component, LED (light-emitting diode), OLED (organic LED), side-shooting LED or other light source, top-shooting LED or other light source, bottom shooting LED or other light source, radiation detecting component, light-detecting or light-sensitive component, photodiode, 
Regarding claim 38, Meier as modified by Terai discloses the host substrate (24) accommodates said electrical node (PKG), the material layer (10) and a number of further elements, including at least one of thermal management elements (50, 51), conductors, optical elements, or electronic components, thereon, wherein the first side or the opposite, second side of the substrate of the electrical node faces towards the host substrate.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Terai as above, and further in view of Hasebe et al. (U.S. Patent 6,713,849) hereafter Hasebe cited in the record.
Regarding claims 23-24, Meier as modified by Terai does not specifically discloses the substrate defines a recess or hole accommodating at least a portion of the 
Hasebe teaches a semiconductor device (1) as shown in figure 20 comprising a substrate (7) defines a recess or hole (50) accommodating at least a portion of the at least one functional element (chip 3), and further accommodates at least a portion of the first material layer (2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hasebe employed in the structure of Meier and Terai in order to reduce the size of the chip mounted on the substrate or circuit board.

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Terai, and further in view of Usui et al. (U.S. 2006/0158804).
Regarding claim 29, Meier as modified by Terai discloses all of the limitations of claimed invention except for the first material layer comprises at least one of composite material or a filler in a host material, the first material layer comprising mutually different constitutions of material, organized in sub-layers, having functional properties including at least one of refractive indexes or other optical characteristics to establish a selected optical functionality.
Usui teaches a semiconductor module as shown in figures 8A-8D comprising the first material layer (122) comprises at least one of composite material or a number of fillers in a host material (see para-0135-0139), the first material layer comprising multiple sublayers (122a, 122b), and said first material layer comprises mutually 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Usui employed in the structure of Meier and Terai in order to provide excellent adherence properties and heat dissipation.
Regarding claim 31, Meier as modified by Terai discloses all of the limitations of claimed invention except for the first material layer comprises material provided in the form of a filler, includes at least one: optically, having regard to selected wavelengths including visible light, essentially at least one of transparent or colorless material that is substantially chemically inert to discoloration when exposed to at least one of heat or high-energy photons, electrically insulating material, electrically conductive material, or luminescent material.
Usui teaches the first material layer (122) comprises material provided in the form of a filler (122b, para-0139), includes at least one: optically, having regard to selected wavelengths including visible light, essentially at least one of transparent or colorless material that is substantially chemically inert to discoloration when exposed to at least one of heat or high-energy photons, electrically insulating material, electrically conductive material, or luminescent material.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Usui employed in the structure of Meier in order to provide excellent adherence properties and heat dissipation.

s 37 and 39-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Terai, and further in view of Yagi et al. (U.S. Patent 6,985,363) hereafter Yagi.
Regarding claim 37, Meier as modified by Terai discloses all of the limitations of claimed invention except for a second substrate on a side of the first material layer that is opposite to a side facing towards the substrate and at least one functional element thereon, wherein the second substrate is configured for attaching the electrical node to at least one of a host structure, or a host substrate thereof.
Yagi teaches a card type recording medium as shown in figure 50 comprising a second substrate (top 21E) on a side of the first material layer (44) that is opposite to a side facing towards the substrate (bottom 21E) and at least one functional element (15) thereon, wherein the second substrate (21E) is configured for attaching the electrical node to a host substrate (10).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yagi employed in the structure of Meier and Terai in order to provide achieve high-density stacked structure.

Regarding claim 39, Meier discloses a method for manufacturing an electrically functional structure (1) as shown in figures 2-6 comprising an integrated electrical node (package or PKG), the method comprising:
obtaining a substrate (3) hosting at least one:

said substrate having a first side (top side) and an opposite second side (bottom side), and provided therewith a number of connecting elements (12, 18), including at least one of contact pads, springs, pins, other wired or wireless elements, for at least one of electrically or electromagnetically connecting the at least one functional element with a circuit (41 or 41a) of an external structure (2); and
providing a solidifiable first material layer (6) in a pre-solidified state upon the at least one functional element (31-33), and further upon opposing first and second lateral sides of the substrate (3) and at least a portion of the first side (the top side) of the substrate surrounding the at least one functional element (31-33) to establish the integrated electrical node (PKG) comprising the substrate (3), said at least one functional element (31-33) and said first material layer (6) that subsequent to solidification, comprising at least one of thermal or pressure curing (para-0028+), defines a protective covering;
attaching the electrical node (PKG) to a host substrate (24); and
producing a plastic material layer (epoxy resin adhesive 10) directly upon the electrical node (PKG) and the host substrate (24) by casting or molding (molding resin), thereby at least partially embedding the electrical node (PKG) therein;
wherein the first material layer (6) in a solidified state, comprises elastic material (a flexible or adhesive resin) is arranged to reduce mechanical deformation related stresses between one or more elements included in the node, adjacent the node 
Meier does not specifically disclose the first material layer having a modulus of elasticity (E) of about 2000 MPA or less.
Terai teaches a semiconductor device as shown in figure 1 comprising a substrate (1, para-0020) having semiconductor elements (5, 6) mounted on a first surface (top surface) of the substrate, and a first sealing resin (120) made from molding epoxy resin covering the elements and the first surface of the substrate, the molding epoxy resin having a modulus of elasticity (E) of about 2000 MPA (2GPa) or less, see para-0022, Terai teaches the epoxy resin having E value in a range of 1GPa-20GPa, Table 2, examples 2-1 to 2-6.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Terai employed in the structure of Meier in order to provide excellent heat dissipation, mechanical protection, and bonding structure for mounting components or chip mounted on the substrate or circuit board.
Meier and Terai do not disclose a second substrate provided to a side of the first material layer that is substantially opposite to a side facing towards the substrate.
Yagi teaches a card type recording medium as shown in figure 50 comprising a second substrate (top 21E) on a side of the first material layer (44) that is opposite to a side facing towards the substrate (bottom 21E).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Yagi employed in the structure of Meier and Terai in order to provide achieve high-density stacked structure.
plastic, ceramic, wood, fabric, cellulose, lignin, or sacrificial material.
Regarding claim 41, Meier as modified by Terai and Yagi discloses material of the first material layer (6) is applied, by curtain coating, onto the substrate and then shaped according to a selected target shape of the electrical node and related protective covering, utilizing at least one of a roller type mold or plate type mold (figure 2).
Regarding claim 42, Meier as modified by Terai and Yagi discloses material of the first material layer (6) is provided in a flowable form (injection, see para-0006, 0028) onto the at least one functional element (31-33) and the substrate (3), whereupon the material is at least partially let to at least one of naturally or guidedly establish its final shape defining the protective covering according to at least flow properties thereof.
Regarding claim 43, Meier as modified by Terai and Yagi discloses at least partial provision of material of the first material layer (6) in a flowable form onto the at least one functional element (31-33) and the substrate (3), see para-0006, 0028, wherein the substrate has been preprepared with at least one, permanent or temporary, guiding structure, comprising a frame, to controllably limit material flow on the substrate and define the shape of the protective covering, see figure 2.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TUAN T DINH/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        



Timothy Dole
Supervisor Art Unit 2848




Minsun Harvey
Director TC 2800